UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Ruth’s Hospitality Group, Inc. (Name of Issuer) Comon Stock, no par value (Title of Class of Securities) (CUSIP Number) February 11, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-l(b) xRule 13d-l(c) o Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 7 pages CUSIP No. 783332109 1. Names of Reporting Persons MFP Partners, L.P.(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Beneficially by Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power2,535,493 7. Sole Dispositive Power 8. Shared Dispositive Power2,535,493 9. Aggregate Amount Beneficially Owned by Each Reporting Person2,535,493 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)7.2% Type of Reporting Person (See Instructions) PN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and the managing member and controlling person of MFP Investors LLC. Page 2 of 7 pages CUSIP No. 783332109 1. Names of Reporting Persons MFP Investors LLC (1) 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware Number of Shares Beneficially by Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power2,553,977 7. Sole Dispositive Power 8. Shared Dispositive Power2,553,977 9. Aggregate Amount Beneficially Owned by Each Reporting Person2,553,977 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)7.3% Type of Reporting Person (See Instructions) OO (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. Page 3 of 7 pages CUSIP No. 783332109 1. Names of Reporting Persons Michael F. Price c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationMichael F. Price is a citizen of the United States of America. Number of Shares Beneficially by Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power2,553,977 7. Sole Dispositive Power 8. Shared Dispositive Power2,553,977 9. Aggregate Amount Beneficially Owned by Each Reporting Person2,553,977 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)7.3% Type of Reporting Person (See Instructions) IN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and the managing member and controlling person of MFP Investors LLC. Page 4 of 7 pages CUSIP No. 783332109 Item 1. (a) Name of Issuer Ruth’s Hospitality Group, Inc. (b) Address of Issuer's Principal Executive Offices 500 International Parkway Suite 100 Heathrow, FL 32746 Item 2. (a) Name of Person Filing MFP Partners, L.P. MFP Investors LLC Michael F. Price (b) Address of Principal Business Office or, if none, Residence 667 Madison Avenue, 25th Floor New York, NY 10065 (c) Citizenship MFP Partners, L.P. and MFP Investors LLC are each organized under the laws of the state of Delaware.Michael F. Price is a citizen of the United States of America. (d) Title of Class of Securities Common Stock, no par value per share (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. MFP Partners, L.P. has the shared power to vote 2,535,493 shares (7.2%) of the common stock of the issuer.As the general partner of MFP Partners, L.P., MFP Investors LLC is deemed to own 2,553,977 shares (7.3%) of the common stock of the issuer. Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person MFP Investors LLC manages investments for several clients, including MFP Partners, L.P. which owns more than 5% of the common stock of the issuer. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Page 5 of 7 pages CUSIP No. 783332109 Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 11, 2011 Date MFP Partners, L.P. /s/ Michael F. Price Signature Name:Michael F. Price Title:Managing Partner MFP Investors LLC /s/ Michael F. Price Signature Name:Michael F. Price Title:Managing Member MICHAEL F. PRICE /s/ Michael F. Price Signature Name:Michael F. Price Page 6 of 7 pages CUSIP No. 783332109 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13G) on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the stock of the issuer, and that this Joint Filing Agreement may be included as an exhibit to such joint filing. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of the 11th day of February, 2011. MFP Partners, L.P. /s/ Michael F. Price Signature Name:Michael F. Price Title:Managing Partner MFP Investors LLC /s/ Michael F. Price Signature Name:Michael F. Price Title:Managing Member Michael F. Price /s/ Michael F. Price Signature Name:Michael F. Price Page 7 of 7 pages
